PER CURIAM.
The question is whether the alleged will of Marion E. Sabbs was duly executed. The trial judge thought there was “no doubt that she was not in a condition to execute a serious document, such as a will or deed or contract, with judgment and understanding” when she went through the motions of executing a will. The judge nevertheless directed a verdict sustaining the will because the decedent was able to “perform the physical act of signing her name” and because the will had been written for her, and she had orally expressed to one witness her approval of it, before she became mentally incompetent.
D.C.Code 1940, § 19-101 provides: “No will, testament, or codicil shall be good and effectual for any purpose whatever unless the person making the same * * * be at the time of executing or acknowledging it * * * of sound and disposing mind and capable of executing a valid deed or •contract.” The judgment is therefore reversed and the case remanded for a new trial.